Title: To Thomas Jefferson from Albert Gallatin, 30 November 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Nov. 30th 1807
                        
                        The letter notifying the collector of Boston that Mr. Waterhouse should succeed Dr. Jarvis, though written
                            last Saturday happens not to be yet in the Post office. Strong applications are made in behalf of Dr. Eustis who by last
                            mail wrote that he would accept the office. On the score of politics, it is asserted that Dr. Waterhouse is decidedly a
                            federalist, & that Eustis on the whole is better entitled to that mark of attention from Government than any other
                            physician in that quarter. On the ground of fitness, it is said that Dr. Eustis in point of practice and scientific
                            knowledge is without comparison superior, that having left practicing when he came to Congress & living only one mile
                            and a half from the hospital he will attend personally & daily, whilst Dr. Waterhouse residing at Cambridge about 5
                            miles distance & being Professor there cannot give such punctual
                            personal attendance. It is added that much responsibility attaches to the office both as relate to admission of patients
                            & superintendence of stores; and that, on that ground also, greater confidence may be placed in Dr. Eustis. Upon the
                            whole as I think that the appointment of Dr Waterhouse will, Eustis being candidate, give very general dissatisfaction to
                            our friends in that quarter, I have concluded to keep the letter until you should have again considered the question.
                            Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    